Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 12, 2016

The Court of Appeals hereby passes the following order:

A17E0004. Kell v. JPMorgan Chase Bank, N.A.

      Michael Jon Kell has filed an emergency motion under COA Rule 40 (b)
entitled “Motion for Immediate Injunctive Relief,” wherein Kell asks this Court to
enjoin further proceedings in Civil Action File No. 12-1-1632-34 in the Superior
Court of Cobb County, and specifically seeking to bar the hearing scheduled in the
trial court for September 20, 2016, which is evidenced by a copy of a scheduling
order dated August 24, 2016.
      This Court may grant emergency relief under circumstances identified in COA
Rule 40 (b), but any such motion must:
      1. Contain an explanation why an order of this Court is necessary and
      why the action requested is time sensitive; 2. Contain a stamped “filed”
      copy of the order being appealed; 3. Contain a stamped “filed” copy of
      the notice of appeal, if such has been filed in the trial court; 4. Show that
      service has been perfected upon the opposing party before filing the
      motion with the Court; and 5. Be accompanied by the filing fee or
      evidence that one or more of the fee waiver provisions of Rule 5 apply,
      unless the motion is filed in a pending case already docketed with the
      Court. The filing fee shall be in the amount set out in Rule 5.


Here, Kell has failed to include a stamped “filed” copy of the order being appealed
and the notice of appeal referenced in the trial court’s August 24, 2016 scheduling
order. For these reasons Kell’s emergency motion is hereby denied.
      Second, in addition to himself, Kell purports to file the emergency motion on
behalf of The First Meliorite Church, “an unincorporated church association,” as well
as First Meliorite Church Charitable Limited Partnership. But only a person who is
a duly licensed attorney may enter an appearance and file pleadings on behalf of
another party to litigation. Eckles v. Atlanta Tech. Grp., 267 Ga. 801, 804 (485 SE2d
22) (1997) (“only a licensed attorney is authorized to represent a corporation in a
proceeding in a court of record”; “our holding is applicable to corporate
representation only and . . . all non-corporate business owners are completely
unaffected”); Toenniges v. Steed, 321 Ga. App. 219 (739 SE2d 94) (2013) (a person
who is not an attorney cannot “represent” other parties in litigation); OCGA § 15-19-
51 (“It shall be unlawful for any person other than a duly licensed attorney at law. .
. [t]o practice or appear as an attorney at law for any person other than himself in any
court of this state or before any judicial body”). Because Kell is not authorized to
represent a separate party, the emergency motion is denied with regard to all parties
other than Kell for this separate reason.



                                        Court of Appeals of the State of Georgia
                                                                             09/12/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




                                            2